                                            Case 3:19-cv-02288-JSC Document 93 Filed 05/03/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       C. JOHANNES HETLAND,                             Case No. 19-cv-02288-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER RE: ADMINISTRATIVE
                                                   v.                                       MOTIONS TO SEAL
                                   9

                                  10       LENDINGTREE, LLC,                                Re: Dkt. Nos. 68, 80, 84
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court are the parties’ administrative motions to file documents under seal.1

                                  14   (Dkt. Nos. 68, 80, 84.)2 LendingTree, LLC (“LendingTree”) seeks to file under seal exhibits and

                                  15   supporting documents in connection with its motion and reply brief. (Dkt. Nos. 68 & 84.) Mr.

                                  16   Hetland seeks to file under seal documents in connection with and in support of his opposition.

                                  17   (Dkt. No. 80.) After careful consideration of the parties’ submissions, the Court rules as set forth

                                  18   below.

                                  19                                              DISCUSSION

                                  20            There is a presumption of public access to judicial records and documents. Nixon v.

                                  21   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Courts generally apply a “compelling

                                  22   reasons” standard when considering motions to seal documents, recognizing that “a strong

                                  23   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of Honolulu, 447

                                  24   F.3d 1172, 1178 (9th Cir. 2006) (internal quotations and citations omitted).

                                  25            Civil Local Rule 79-5 supplements the “compelling reasons” standard. Exeltis USA Inc. v.

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 3 & 10.)
                                       2
                                  28     Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers placed at the top of the documents.
                                             Case 3:19-cv-02288-JSC Document 93 Filed 05/03/21 Page 2 of 5




                                   1   First Databank, Inc., Case No. 17-cv-04810-HSG, 2020 WL 2838812, at *1 (N.D. Cal. June 1,

                                   2   2020). Under Civil Local Rule 79-5(b), sealing is appropriate only where the requesting party

                                   3   “establishes that the document, or portions thereof is privileged or protectable as a trade secret or

                                   4   otherwise entitled to protection under the law,” or “sealable.” N.D. Cal. Civ. L.R. 79-5(b).

                                   5   Confidential business information in the form of “license agreements, financial terms, details of

                                   6   confidential licensing negotiations, and business strategies” satisfies the “compelling reasons”

                                   7   standard. Exeltis USA Inc., 2020 WL 2838812, at *1; see also In re Qualcomm Litig., No. 3:17-

                                   8   cv-0108-GPC-MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing is

                                   9   warranted to prevent competitors from “gaining insight into the parties’ business model and

                                  10   strategy”); Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *4-5

                                  11   (N.D. Cal. June 30, 2015).

                                  12   II.     Administrative Motions to File Under Seal
Northern District of California
 United States District Court




                                  13           a. Sealing & Rule 56 Motion

                                  14           LendingTree seeks to seal documents in support of its summary judgment motion. (Dkt.

                                  15   No. 64.) Exhibits A-E and G-M are sealable. (Dkt. Nos. 64-4, 64-5, 64-6, 64-8, 64-11.) They

                                  16   contain and reflect confidential business information that offers insight into LendingTree’s

                                  17   business model and strategy, and therefore satisfy the “compelling reasons” standard. See Exeltis,

                                  18   2020 WL 2838812, at *1; In re Qualcomm Litig., 2017 WL 5176922, at *2. However, excerpts of

                                  19   Exhibit F do not warrant sealing. See N.D. Cal. Civ. L.R. 79-5(b). LendingTree seeks to seal e-

                                  20   mail correspondence regarding Mr. Hetland and Mr. Wilson. For instance, one e-mail states that

                                  21   Mr. Wilson is “done with [Mr. Hetland],” and that the “comp situation ended that relationship.”

                                  22   (Dkt. No. 68-15 at 3.) The e-mail continues with comments regarding the Burlingame office

                                  23   culture, and summaries of workplace disputes between Mr. Hetland and other LendingTree

                                  24   employees. (Id. at 3-4.) At bottom, these messages regarding interpersonal disputes between

                                  25   LendingTree employees do not implicate any “sensitive personal information” or business

                                  26   information that sealing is intended to protect, see Hadley v. Kellogg Sales Co., No. 16-CV-

                                  27   04955-LHK, 2018 WL 7814785, at *3 (N.D. Cal. Sept. 5, 2018), and therefore do not warrant

                                  28   sealing. (Dkt. No. 68-15 at 3-4.) However, information in Exhibit F that contains financial terms
                                                                                         2
                                           Case 3:19-cv-02288-JSC Document 93 Filed 05/03/21 Page 3 of 5




                                   1   and information, see Exeltis USA Inc., 2020 WL 2838812, at *1, warrants sealing. (Dkt. No. 68-

                                   2   15 at 7.)

                                   3           b. Sealing & Opposition

                                   4           Mr. Hetland seeks to seal documents in support of his opposition designated “confidential”

                                   5   by LendingTree pursuant to the parties’ Protective Order. (Dkt. Nos. 80, 80-1 at 2 ¶ 2.) In

                                   6   response, LendingTree filed the declaration of Sami Hasan, counsel for LendingTree, in support of

                                   7   its confidentiality designations and Mr. Hetland’s sealing motion. (See Dkt. No. 83.)

                                   8           Under the Local Rules of this District, “[r]eference to a stipulation or protective order that

                                   9   allows a party to designate certain documents as confidential is not sufficient to establish that a

                                  10   document, or portions thereof, are sealable.” N.D. Cal. Civ. L.R. 79–5(d)(1)(A). Nonetheless,

                                  11   Exhibits A-O attached to Mr. Hetland’s sealing motion are sealable—they implicate confidential

                                  12   business information that reflects LendingTree’s business model and strategy. (Dkt. No. 80-3, 80-
Northern District of California
 United States District Court




                                  13   4, 80-5, 80-6, 80-7, 80-8, 80-9, 80-10, 80-11, 80-12, 80-13, 80-14, 80-15, 80-16, 80-17.) See

                                  14   Exeltis, 2020 WL 2838812, at *1; In re Qualcomm Litig., 2017 WL 5176922, at *2.

                                  15           Exhibit P, Mr. Wilson’s April 25, 2018 notes, does not satisfy the “compelling reasons”

                                  16   standard. (Dkt. No. 80-18.) The excerpts Mr. Hetland seeks to seal do not mention or discuss any

                                  17   specific terms of his compensation plan that reflect a business model or strategy. See In re

                                  18   Qualcomm Litig., 2017 WL 5176922, at *2. While Exhibit P contains information regarding Mr.

                                  19   Hetland’s work performance, as well as a summary of Mr. Hetland’s complaints regarding his

                                  20   compensation, this information does not implicate any sealable personal or private information.

                                  21   (Dkt. 80-18 at 2-3.) See also Hadley, 2018 WL 7814785, at *3 (“[C]ompelling reasons exist to

                                  22   seal sensitive personal information such as financial information, medical records and conditions,

                                  23   phone numbers, and addresses.”) (citation omitted); Nursing Home Pension Fund v. Oracle Corp.,

                                  24   No. C01-00988 MJJ, 2007 WL 3232267, at *2 (N.D. Cal. Nov. 1, 2007) (“[C]ompelling reasons

                                  25   exist to keep personal information confidential to protect an individual’s privacy interest[.]”).

                                  26           Exhibit Q similarly contains non-sealable information. (Dkt. No. 80-19.) The March 5,

                                  27   2018 and March 6, 2018 e-mails between Messrs. Wilson and Beckstein do not contain any

                                  28   information regarding LendingTree’s business models or strategy. (Dkt. No. 80-19 at 2-3.) See In
                                                                                          3
                                            Case 3:19-cv-02288-JSC Document 93 Filed 05/03/21 Page 4 of 5




                                   1   re Qualcomm Litig., 2017 WL 5176922, at *2. These e-mails concern Mr. Hetland’s work

                                   2   performance—specifically, Messrs. Wilson and Beckstein’s discussion of how to “restructure the

                                   3   Burlingame team[,]” eliminate Mr. Hetland’s position, and Mr. Wilson’s general grievances

                                   4   regarding Mr. Hetland’s complaints and conduct. (Id.) These messages do not implicate any

                                   5   personal information that warrants sealing. See Hadley, 2018 WL 7814785, at *3; Nursing Home

                                   6   Pension Fund, 2007 WL 3232267, at *2.

                                   7          Mr. Wilson’s e-mail to Mr. Salvage in Exhibit R is not sealable for substantially similar

                                   8   reasons—it contains no sealable personal or business information. (Dkt. No. 80-20 at 3.) See

                                   9   Hadley, 2018 WL 7814785, at *3; Exeltis, 2020 WL 2838812, at *1. However, Mr. Wilson’s e-

                                  10   mail about LendingTree’s organizational structure and related “Talking Points” implicates sealable

                                  11   information regarding LendingTree’s business model and strategy. (Dkt. No. 80-20 at 3.) See

                                  12   also In re Qualcomm Litig., 2017 WL 5176922, at *2. Accordingly, Exhibit R is sealable in part.
Northern District of California
 United States District Court




                                  13          c. Sealing & Reply

                                  14          LendingTree seeks to seal documents submitted in support of its reply brief. (Dkt. No. 84.)

                                  15   The documents, Exhibits N and O, are sealable. (Dkt. Nos. 84-5, 84-6.) They contain confidential

                                  16   business information whose disclosure presents a risk of competitive harm. See In re Qualcomm

                                  17   Litig., 2017 WL 5176922, at *2. For instance, Exhibit N contains information regarding

                                  18   LendingTree’s Monthly SEM revenue. (Dkt. No. 84-5.) Exhibit O, (Dkt. No. 84-6), contains

                                  19   specific and sealable information concern certain employees’ compensation plans, see Hadley,

                                  20   2018 WL 7814785, at *3, as well as sealable messages concerning the plans’ calculations, see In

                                  21   re Qualcomm Litig., 2017 WL 5176922, at *2.

                                  22                                           CONCLUSION

                                  23          LendingTree’s first administrative motion to seal is GRANTED in part and DENIED in

                                  24   part. Mr. Hetland’s sealing motion is likewise GRANTED in part and DENIED part.

                                  25   LendingTree’s motion to seal exhibits attached in support of its reply is GRANTED.

                                  26   //

                                  27   //

                                  28   //
                                                                                       4
                                          Case 3:19-cv-02288-JSC Document 93 Filed 05/03/21 Page 5 of 5




                                   1         IT IS SO ORDERED.

                                   2   Dated: May 3, 2021

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             5
